﻿I sincerely
congratulate the Foreign Minister of Ukraine,
Mr. Hennadiy Udovenko, on his election to the
presidency of the General Assembly, a most crucial task
which I trust he will execute in a most productive and
creative manner.
Let me also record my admiration and praise for the
way in which his predecessor, Ambassador Razali Ismail,
performed his demanding mission during the whole of the
fifty-first session of the General Assembly. He laid a
unique foundation on the basis of which we must now
make advances towards a better United Nations.
I refer to the statement made yesterday by the
Foreign Minister of Luxembourg on behalf of all
20


members of the European Union; my Government fully
subscribes to that statement.
On the threshold of the new millennium, profound
changes are affecting the lives of nations and individuals.
Many are benefitting from open international relations.
Others feel marginalized politically and economically. And
all too many countries are still threatened by persistent
poverty, social injustice and domestic strife.
We need a strong United Nations to counter these
forces, which separate nations and tear them apart. We need
a renewed United Nations to focus on the tasks for which
it was established, and to meet the new challenges of today
and of tomorrow.
This is why we need fundamental United Nations
reform: not piecemeal improvements, but major change.
This is why Sweden wholeheartedly endorses the reform
proposals presented by the Secretary-General. We give our
support as an active participant in all spheres of United
Nations activity and as a major contributor to its
development funds and programmes.
United Nations reform is not a cost-cutting exercise.
Its aim must be to make the Organization strong, effective
and efficient, focusing on its core activities and ready to
meet its future challenges. The Swedish Government
supports the proposal that efficiency savings should be used
for development.
The United Nations cannot be reformed under the
threat of political and financial crisis. It is simply not
acceptable that Member States should set conditions for
fulfilling Charter obligations. The Swedish Government
urges all debtors — including the main debtor, the United
States — to settle their accounts before the end of this year
and to pay their assessed contributions in full, on time and
without conditions.
Securing a sound and viable financial basis must be an
integral part of reform efforts. The idea of establishing a
revolving credit fund could be considered as an emergency
step. We should also enact measures to reverse the current
trend of late payment. Article 19 of the Charter should be
applied more strictly. It is also time to agree on a new scale
of assessments based on capacity to pay. A realistic
proposal has been presented by the European Union.
We, the Member States, should provide political
direction for the reform process. We should take an overall
view of United Nations reform, and avoid getting trapped
in details. We are fully aware that there will be further
steps: reform is a process, not a one-time event.
Today, I will emphasize the need to strengthen and
reform the United Nations in four key areas: peace and
security, sustainable development, human rights, and
disarmament.
First, the United Nations must be strengthened and
reformed to effectively prevent and settle armed conflicts.
This is the purpose for which the Organization was
established. This is where success or failure will
ultimately be determined. Long-term prevention should
address the root causes of conflict: poverty, social
injustice, oppression and violations of human rights. The
United Nations world conferences have established the
close relationship between security and development. The
United Nations must continue to build on this political
platform.
Conflict prevention is a task which requires
coordinated action by the United Nations system as a
whole, including the international financial organizations,
and also by non-governmental organizations. Cooperation
at the regional and subregional levels is increasingly
important for building a security environment based on
common values and norms.
It is equally urgent to strengthen the ability of the
United Nations to act on the threat of an erupting conflict.
The whole range of United Nations instruments, including
those mentioned in Article 33 of the Charter, should be
developed and used to their full potential. Sweden wishes
to cooperate with other Member States to enhance the
United Nations capacity for early warning and early
action. The new generation of peacekeeping operations
must combine political, military, humanitarian and civilian
United Nations action, and strike the right balance
between various forms of response. The United Nations
Humanitarian Coordinator plays a key role in fostering a
response to humanitarian crises. This should lay the
groundwork for post-conflict reconstruction and long-term
recovery of war-torn nations.
The Swedish Government supports efforts to set up
a rapidly deployable mission headquarters within the
United Nations. Together with Austria, Canada, Denmark
and Norway, we are creating the multinational Stand-by
Forces High-Readiness Brigade (SHIRBRIG) to enhance
the United Nations capacity for rapid deployment. In
many situations United Nations civilian police can help
prevent conflict and restore ravaged societies. I therefore
21


appreciated the opportunity I had, during Sweden’s
presidency of the Security Council in July, to deliver a
presidential statement on civilian police in peacekeeping
operations. It calls on Member States to make qualified
police quickly available to the United Nations through
better and standardized training.
We need a global security architecture: a web of
organizations capable of dealing quickly with a wide range
of threats and potential conflicts. Regional organizations
will further gain in importance. But the primary and overall
responsibility remains with the United Nations. Conflict
prevention, peacekeeping, peace-building and humanitarian
action to protect the victims of conflicts have to be at the
core of United Nations reform efforts. But the decisive
factor will not be the instruments with which we equip the
Organization, but rather our willingness to use them, to pay
for them and to accept the authority of the United Nations.
My second theme is that the United Nations must be
strengthened and reformed to combat poverty and promote
sustainable development. Fighting poverty, supporting
sustainable development and promoting economic
integration are part of the Organization’s mandate as set out
in the Charter. Sweden sees this crucial task as being in its
own best interest. Our own development has benefited
much from the multilateralism of this century.
The Swedish Government wholeheartedly supports the
proposals of the Secretary-General to reform the United
Nations in the economic and social fields. We want an
empowered and capable United Nations. We want a unified
United Nations presence in the field so that the United
Nations system can be a reliable and flexible partner for
developing countries. We want long-term commitments
from donors and more equitable burden-sharing for
financing development.
Sweden is one of the four countries fulfilling the
United Nations aid target. Over a three-year period, by the
year 2000, we undertake to further increase our aid budget,
challenging the international trend. In spite of a few
difficult years, we have kept up our voluntary contributions
to the multilateral system. In the coming years we foresee
increases. To support debt relief for the poorest countries
the Swedish Government will contribute 295 million
Swedish Krona to the International Monetary Fund (IMF)
and World Bank Heavily Indebted Poor Countries Debt
Initiative.
One of the greatest challenges facing the international
community in the coming years will be to achieve global
sustainable development. The industrialized countries
must take the lead and learn how to do more with less
input of resources and energy. Our goal should be to use
energy and raw materials 10 times more efficiently. In
our efforts to combat climate change, the developed
countries should, this December in Kyoto, agree to reduce
the emission of greenhouse gases.
My third theme is that the United Nations must be
strengthened and reformed to protect and promote human
rights. Sweden applauds the Secretary-General’s steps to
integrate human rights into all United Nations activities.
We welcome the appointment of the distinguished Mrs
Mary Robinson as High Commissioner for Human Rights.
Next year the United Nations will celebrate the fiftieth
anniversary of the Universal Declaration of Human
Rights. This historic document establishes the individual
as a subject in international relations, with her or his own
rights and aspirations. Violations of human rights are a
legitimate concern for the international community.
The Human Rights Year 1998 will be an opportunity
for celebration, but also for critical assessment. We
should reform human rights machinery and strengthen
assistance in this field. The implementation of
international human rights standards must be improved.
Public information and fact-finding on human rights
violations are crucial. It is particularly important to
expose any attempt by Governments to silence those who
bravely stand up in defence of human rights and basic
humanitarian principles in their own countries.
Sweden will continue to work hard to combat
torture. We will stand firm in our rejection of the death
penalty, wherever practised. It is an abhorrent practice,
unworthy of our times.
Cooperation must be enhanced to eradicate sexual
abuse, exploitation and trafficking in children and women.
Governments need to take firm action against
discrimination based on gender, ethnic origin or religious
belief.
Next year’s diplomatic conference will be a
milestone in the decades-long endeavour to establish an
international criminal court. The court will play a crucial
role in closing the gap of impunity for those who commit
genocide, serious war crimes and systematic or large-scale
human rights violations.
My fourth and last theme is that the United Nations
must be strengthened and reformed to build security
22


through disarmament. Disarmament, non-proliferation and
arms control are central features of any policy aimed at
preventing conflict, promoting peace and fostering
economic and social development. They must become fully
integrated elements in a coordinated policy for peace-
building.
The 1990s have seen impressive progress towards
disarmament, but much work lies ahead. The international
political and security climate now offers a historic
opportunity. It must be fully translated into concrete
actions.
It is imperative that the quest for a nuclear-weapon-
free world continue. Sweden urges the Russian Federation
to ratify the Strategic Arms Reduction Talks II (START II),
enabling the conclusion of START III. This should pave the
way for further reductions, on the part of all nuclear-
weapon States, with a view to the total elimination of
nuclear arsenals, in accordance with Article VI of the Non-
Proliferation Treaty (NPT).
The Canberra Commission on the Elimination of
Nuclear Weapons has proposed a series of measures to
achieve a world free from nuclear weapons. Its report
merits in-depth consideration in international disarmament
forums. Let me focus on two timely aspects.
The Commission proposes that nuclear forces should
be taken off alert and that warheads be removed from their
delivery vehicles. I urge the United States and Russia to
apply these measures without delay to all strategic weapons
covered by START II, and subsequently by START III.
Nuclear-weapon-free States have a legitimate right to
assurances that they will not be attacked or threatened by
nuclear weapons. The time has come to elaborate a legally
binding instrument under the NPT, giving such assurances
to non-nuclear-weapon States Parties.
Conventional arms — especially light weaponry — are
at the heart of today’s conflicts. They aggravate tensions,
provoke and prolong wars and inflict human suffering —
sometimes long after ceasefires and peace settlements. The
flow of conventional arms to areas of tension and conflict
must be stemmed. I welcome the high priority given to
such objectives in the Secretary-General’s reform
programme. There is a need for export control of
conventional arms as well as of dual-use products.
International cooperation in this field and the demand for an
international code of conduct for arms transfers are matters
of high priority for the Swedish Government.
From a humanitarian point of view, anti-personnel
landmines are in a category of their own: indiscriminate
by nature, crippling innocent children, women, men and
nations. I am proud to say that Sweden was the first State
to propose a total ban on this terrible type of weapon. I
warmly welcome the Oslo agreement on a convention on
such a ban. I urge all States to accede to it. We must now
make every effort to achieve universal adherence to this
ban.
Reform is necessary to build a stronger and more
relevant United Nations. I have outlined some major
aspects from Sweden’s point of view. As I have
emphasized, but must not look at United Nations reform
in isolation, we must consider why we need the
Organization and what it can do for all of us through all
of us.
Today’s international environment is rife with
contradictions. We have a globalized economy, but we
also have a periphery unable to benefit, and left further
and further behind. We have ever closer international
cooperation, but we also have aggressive nationalism and
xenophobia. We have growing support for democracy and
human rights, but we also have atrocities and blatant
disregard for international law.
In this situation, the purpose of the United Nations
should be precisely what is spelled out in its name and its
Charter: to unite nations and people.




